DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
“the inflow connector and the [associated] parking position … are arranged together … and the outflow connector and the [associated] parking position …are arranged together at a second position”.  	The amendment filed 07/29/2022 has been entered. Claims 1 and 4-5 are pending in the application.  Applicant’s amendments to the claims have overcome the claim objections and 112 rejections previously set forth in the Non-Final Office Action mailed 04/29/2022.  The objection to the specification regarding the arrangement of the specification has not been overcome. 
Drawings
The drawings are objected to because reference numerals “31” and “32” incorrectly located in Figure 4.  Reference numeral “31” indicates an “inlet” as disclosed on Page 5, line 14 of the specification.  In Figure 3, reference numeral “31” is shown on the left side, which is the inflow side, and is connected to the inflow connector 10.  Reference numeral “32” indicates an “outlet” as disclosed on Page 5, line 15 of the specification.  In Figure 3, reference numeral “32” is shown on the right side, which is the outflow side, and is connected to the outflow connector 20.  However, in Figure 4, reference numeral “31” has been switched to the right side, and reference number “32” has been switched to the left side.  This appears to associate the inlet 31 with the outflow connector 20, and the outlet 32 with the inflow connector 10, which is incorrect.  Reference numerals “31” and “32” should be amended to switch locations in Figure 4. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
	(1) Field of the Invention.
	(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. Pub. 2019/0001041 to Ritter. 
Regarding Claim 1, Ritter teaches a dialysis machine (Fig. 7, element 1) having two hydraulic connectors (Fig. 7; elements 20 and 21) at the dialyzate side (Par. 0055) to which a respective connection line (elements 27,29) having a filter coupling (elements 36 are quick release couplings that connect to the filter element) is connected for connection to a dialyzer (2), with the hydraulic connectors being an inflow connector for feeding fresh dialysis liquid to the dialyzer and an outflow connector for draining consumed dialyzate from the dialyzer (Par. 0055, 20 is the inflow and 21 is the outflow), and having two parking positions associated with the respective hydraulic connectors for storing the filter couplings when not in operation (elements 22 and 23 are flushing connectors which are interpreted as parking positions; Par. 0057 discloses that hydraulic connectors 20 and 21 can be connected to elements 22 and 23 when the dialyzer is removed), characterized in that the inflow connector and the parking position associated with the outflow connector are arranged spaced apart from one another at the machine and that the outflow connector and the parking position associated with the inflow connector are arranged spaced apart from one another at the machine (Par. 0055 and 0058), characterized in that the inflow connector and the parking position associated with the inflow connector are arranged together at a first position at the machine and that the outflow connector and the parking position associated with the outflow connector are arranged together at a second position (See Annotated Fig. next page) at the machine spaced apart from the first position at a spacing larger than the length of both the connection line connected to the inflow connector and the connection line connected to the outflow connector (Par. 0055; the lengths of the connection lines are such that inflow 
    PNG
    media_image1.png
    298
    533
    media_image1.png
    Greyscale
connection line 27 cannot reach the parking position 23 and outflow connection line 29 cannot reach parking position 22; therefore the spacing is larger than both of the connection lines).
Regarding Claim 4, Ritter teaches all of the limitations of claim 1 as discussed above, and further teaches the dialysis machine has a holder for the dialyzer (Par. 0052, element 24 is the holder) that is configured and is arranged at the machine such that the dialyzer placed in the holder is spatially disposed between the inflow connector and the outflow connector (See Fig. 8; the inflow connector 20 and outflow connector 21 are arranged to the outside of the dialyzer 2). 
Regarding Claim 5, Ritter teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the dialyzer placed in the holder has an input (Fig. 8, 28) for fresh dialysis liquid and an output (Fig. 8, 30) arranged at a spacing therefrom for consumed dialyzate, with the spacing of the input from the outflow connector being greater than the length of the connection line connected to the outflow connector (outflow connection line 29 is not able to reach inflow parking position 22; the input 28 is a greater distance from the connector 21 than the parking position 22) and with the spacing of the output from the inflow connector being greater than the length of the connection line connected to the inflow connector (inflow connection line 27 is not able to reach outflow parking position 23; the output 30 is a greater distance from the connector 20 than the parking position 23). 
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant has argued on Page 6 of the reply that the Ritter does not teaches “the inflow connector and the [associated] parking position … are arranged together … and the outflow connector and the [associated] parking position …are arranged together at a second position”.  Examiner respectfully disagrees.  Ritter teaches the inflow connector and its associated parking position having a spacing therebetween and the outflow connector and its associated parking position having a spacing therebetween, as shown in Figs. 8-13.  Applicant has asserted the differences between the prior art and Figures 1-4 of the present invention, where Figures 1-4 show “each arrangement of connector and associate parking position is, correspondingly, arranged together in direct proximity to the machine and forms a common station”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “direct proximity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Ritter teaches the claimed limitations of “the inflow connector and the [associated] parking position … are arranged together at a first position … and the outflow connector and the [associated] parking position …are arranged together at a second position” where the first position is an upper, left region of the device, and the second position is an upper, right region of the device, as shown in Fig. 8 and the Annotated Figure in the above rejection.  Each inflow connector and parking position specifically disposed in said regions to prevent misconnections, as discussed in Par. 0055, and therefore are “arranged together” at the first position and second position.  This is further evident from Figs. 11-13.  Figs. 11-13 change the locations of the connectors and parking positions.  In Fig. 12, the elements are moved below the dialyzer, and in Fig. 13, the parking positions are moved to the outside and the connectors are moved to the inside.  However, in both cases, each arrangement of connector and associated parking position remain in a similar proximity to each other as shown in Fig. 8 and 11.  One of ordinary skill in the art would understand that each connector and associated parking positions are being “arranged together” at various position, with the specific intent of prevent incorrect coupling, as explicitly disclosed in Par. 0058.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783